BARTCH, J.
Tbe jury in this ease returned a verdict in favor of tbe plaintiff for tbe sum of $1,650, and judgment was entered accordingly. Thereupon tbe defendant made a motion for a new trial upon tbe ground of misconduct of tbe jury, and tbat tbe jurors were induced to assent to such verdict by a resort to a determination of cbance. Tbe motion for a new trial was overruled, and tbe defendant appealed.
Tbe sole question presented for our consideration is whether any of tbe jurors were induced to assent to the verdict by a resort to a determination of cbance, in violation of tbe provisions of subdivision 2, section 3292, Revised Statutes 1898. Tbat at least three of tbe jurors were induced to so assent to tbe verdict is evident from a perusal of tbe affidavits filed and considered at the hearing of the motion for a new trial. The material facts disclosed by these affidavits are almost identical with those in the case of Wright v. Railroad Co. 22 Utah 338, 62 Pac. 317, and, on the authority of that case, the one at bar must be reversed, with costs, and remanded to the court below, with directions to grant a new trial. It is so ordered.
Baslciri, J., concurs.